  

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT(the “Agreement”), dated as of November 11, 2011, but
effective as of June 1, 2011, by and between Bizzingo, Inc., a Nevada
corporation (the “Company”), and Douglas Toth (“Executive”).

 

WITNESSETH:

 

WHEREAS, on June 1, 2011, the Company and Executive entered into a Consulting
Agreement to cover the Executive’s role with the Company in the capacity of
Chief Executive Officer, and

 

WHEREAS, the parties desire to amend and supersede ab initio the terms and
conditions of the Consulting Agreement with the terms and conditions herein;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:

 

1. Employment. Upon the terms and subject to the conditions of this Agreement,
the Company hereby employs Executive and Executive hereby accepts employment by
the Company for the period commencing on the date hereof and ending on the last
day of the following fiscal year of the Company ending on May 31, 2012 (or such
earlier date as shall be determined pursuant to Paragraph 6). The period during
which Executive is employed pursuant to this Agreement shall be referred to as
the “Employment Period”.

 

2. Position and Duties. During the Employment Period, Executive shall serve as
Chairman and Chief Executive Officer of the Company and in such other position
or positions with the Company and its subsidiaries, consistent with his
positions as Chief Executive Officer of the Company, as the Board of Directors
of the Company (the “Board”) shall reasonably assign Executive from time to
time. Executive shall be the most senior officer of the Company and report
directly and exclusively to the Board. During the Employment Period, unless and
until the Board exercises any authority reserved to it under the Company’s
By-Laws, Executive shall have the duties, responsibilities and obligations
customarily exercised by individuals serving as the chief executive officer in a
company of the size and nature of the Company. During the Employment Period, the
Company also shall nominate Executive for re-election as a member of the Board
at the expiration of each term of office, and Executive shall serve as a member
of the Board for each period for which he is so elected. During the Employment
Period, Executive shall perform such services in a manner consonant with the
duties of his position. Executive shall be subject to the terms and conditions
of any applicable policy of the Company regarding service (including as a
director) on behalf of any other organization, provided that, subject to the
provisions of Paragraph 10(a), nothing herein shall preclude Executive from (i)
engaging in charitable activities and community affairs, and (ii) managing his
personal investments and affairs, so long as the activities listed in subclauses
(i)-(ii) do not materially interfere, individually or in the aggregate, with the
proper performance of his duties and responsibilities as the Company’s Chief
Executive Officer.

 

3. Compensation.

 

(a) Base Salary. During the Employment Period, the Company shall pay Executive a
base salary at the annual rate of no less than $240,000. Executive’s annual base
salary payable hereunder is referred to herein as the “Base Salary”. The Company
shall pay Executive the portion of his Base Salary not deferred at the election
of Executive in accordance with its generally applicable policies for senior
executives, but not less frequently than in equal monthly instalments. Base
Salary will be payable in accordance with Employer’s normal payroll practices
with such payroll deductions and withholdings as required by law.   

 

(b) Incentive Compensation. Executive shall be given the opportunity to earn an
annual incentive bonus in accordance with the annual bonus plan generally
applicable to the Company’s executive officers to the extent established by the
Company, as the same may be in effect from time to time (the “Annual Plan”). The
actual amount payable to Executive as an annual bonus under the Annual Plan
shall be dependent upon the achievement of performance objectives established in
accordance with the Annual Plan by the Board or the committee of the Board
responsible for administering such Annual Plan (the “Compensation Committee”),
which shall be substantially the same as the objectives established under the
Annual Plan for other senior executive officers of the Company. Any bonus
payable pursuant to this Paragraph 3(b) shall be paid at the same time as annual
bonuses are payable to other officers of the Company in accordance with the
provisions of the Annual Plan, subject to Executive’s continued employment with
the Company through the date on which such bonuses are paid.

 

1

 

 

(c) Eligibility for Equity Awards. Subject to the terms of this Agreement,
Executive shall be entitled to participate in any stock option, performance
share, performance unit or other equity based long-term incentive compensation
plan, program or arrangement generally made available to senior executive
officers of the Company, on substantially the same terms and conditions as
generally apply to such other officers, except that the size of the awards made
to Executive shall reflect Executive’s position with the Company and the
Compensation Committee’s evaluation of Executive’s performance and competitive
compensation practices. Notwithstanding the forgoing, Executive shall receive a
stock award of 2,000,000 shares of common stock which will be issued to the
Executive on or after January 1, 2012.

 

4. Stock Option Grant.

 

(a) Grant of Stock Options. The Company shall grant Executive options to
purchase 5,000,000 shares of the Company’s Common Stock. Such options shall be
granted under the terms of the Company’s 2011 Stock Option Plan, as amended
(“Plan”) and a non-qualified stock option agreement between the parties (“Stock
Option Agreement”), and except as otherwise expressly provided herein, shall be
subject to the terms and conditions of the Plan. The per share exercise price of
the stock options shall be equal to the Fair Market Value on the date of grant.
The Stock Option Grant shall become vested and exercisable as follows; 50% of
the option grant (2,500,000 shares) shall vest and be exercisable as of June 1,
2011, and the remaining 50% of the stock options shall vest and be exercisable
as provided in the following sentence. Subject to the accelerated vesting as
provided in Paragraphs 4(b) and in 6(b)(i), the remaining 50% of the stock
options (2,500,000) shall vest pro-rata on a monthly basis during the period
from June 2011 through May 2012 on the first day of each months (such that on
May 1, 2012, all of the Executive stock options provided herein will have
vested), subject to Executive’s continued employment with the Company through
such dates. All vested options shall have an exercise period as stated in the
Stock Option Agreement.

 

(b) Accelerated Vesting. Any unvested stock options will automatically vest in
full upon the occurrence of a Change in Control.

 

5. Benefits, Perquisites and Expenses.

 

(a) Benefits. During the Employment Period, Executive shall be eligible to
participate in, to the extent established by the Company; (i) each welfare
benefit plan sponsored or maintained by the Company and made available generally
to its senior officers, including, without limitation, each group life,
hospitalization, medical, dental, health, accident or disability insurance or
similar plan or program of the Company, and (ii) each pension, profit sharing,
retirement, deferred compensation or savings plan sponsored or maintained by the
Company for its senior officers, in each case, whether now existing or
established hereafter, in accordance with the generally applicable provisions
thereof.

 

(b) Vacation. During the Employment Period, Executive shall receive six (6)
weeks of paid vacation. Vacation not taken in any year can be carried over to
subsequent years.

 

(c) Perquisites. During the Employment Period, Executive shall be entitled to
receive such perquisites as are generally provided to other senior officers of
the Company in accordance with the then current policies and practices of the
Company.

 

(d) Business Expenses. The Company shall pay or reimburse Executive for all
reasonable expenses incurred or paid by Executive during the Employment Period
in the performance of Executive’s duties hereunder, over and above a $500
non-accountable expense allowance and upon presentation of expense statements or
vouchers and such other information as the Company may require and in accordance
with the generally applicable policies and procedures of the Company.

 

(e) Indemnification. Executive and the Company are parties to an indemnification
agreement effective as of May 31, 2010 (the “Indemnification Agreement”), which
shall continue in full force and effect in accordance with its terms during the
Employment Period.

 

2

 

 

6. Termination of Employment.

 

(a) Early Termination of the Employment Period. Notwithstanding Paragraph 1, the
Employment Period shall end upon the earliest to occur of (i) Executive’s death,
(ii) a Termination due to Disability, (iii) a Termination for Cause, or (iv) a
Termination for Good Reason. If the Employment Period terminates as of a date
specified under this Paragraph 6, Executive agrees that, upon written request
from the Company, he shall resign from the Board and each other position he
holds with the Company and any of its subsidiaries or affiliates, effective
immediately following receipt of such request from the Company (or at such later
date as the Company may specify).

 

(b) Benefits Payable Upon Termination.

 

(i) In the event of Executive’s death during the Employment Period or a
Termination due to Disability, Executive or his beneficiaries or legal
representatives shall be provided the Unconditional Entitlements, including, but
not limited to, any such Unconditional Entitlements that are or become payable
under any Company plan, policy, practice or program or any contract or agreement
with the Company by reason of Executive’s death or Termination due to
Disability. In the event of the Executive’s death during the Employment Period
or a Termination due to Disability, all stock grants or stock options described
herein shall become fully vested and payable to Executive or his beneficiaries
or legal representatives.        

 

(ii) In the event of Executive’s Termination for Cause, Executive shall be
provided the Unconditional Entitlements, except that all unvested stock options
shall automatically expire.

 

(iii) In the event of a Termination for Good Reason, Executive shall be provided
the Unconditional Entitlements; and in addition, the Company shall provide the
Conditional Benefits to Executive subject to (A) Executive’s execution of the
Release and (B) Executive having not revoked such Release within the seven-day
revocation period permitted following delivery of such Release. For Executive to
become entitled to the Contingent Benefits, Executive must deliver both the
executed Release to the Company by no later than thirty (30) days following the
Termination Date.

 

(c) Unconditional Entitlements. For purposes of this Agreement, the
“Unconditional Entitlements” to which Executive may become entitled under
Paragraph 6(b) are as follows:

 

(i) Earned Amounts. The Earned Compensation shall be paid within thirty (30)
days following the termination of Executive’s employment hereunder, or if any
part thereof constitutes a bonus which is subject to or conditioned upon any
performance conditions, within thirty (30) days following the determination that
such conditions have been met, provided that in no event shall the bonus be paid
later than ninety (90) days following his termination of employment.

 

(ii) Benefits. All benefits payable to Executive under any employee benefit
plans (including, without limitation any pension plans or 401(k) plans) of the
Company or any of its affiliates, to the extent established, applicable to
Executive at the time of termination of Executive’s employment with the Company
and all amounts and benefits (other than the Contingent Benefits) which are
vested or which Executive is otherwise entitled to receive under the terms of or
in accordance with any plan, policy, practice or program of, or any contract or
agreement with, the Company, at or subsequent to the date of his termination
without regard to the performance by Executive of further services or the
resolution of a contingency, shall be paid or provided in accordance with and
subject to the terms and provisions of such plans, it being understood that all
such benefits shall be determined on the basis of the actual date of termination
of Executive’s employment with the Company. Notwithstanding the immediately
preceding sentence, Executive shall not be entitled to any benefits under any
severance plan or policy of the Company or any of its subsidiaries.

 

(iii) Indemnities. Any right which Executive may have to claim a defense and/or
indemnity for liabilities to or claims asserted by third parties in connection
with Executive’s activities as an officer, director or employee of the Company
or any of its affiliates pursuant to the terms of the Indemnification Agreement
referenced in Paragraph 5(d) shall be unaffected by Executive’s termination of
employment and shall remain in effect in accordance with its terms.

 

3

 

 

(iv) Medical Coverage. Executive shall be entitled to such continuation of
health care coverage as is required under, and in accordance with, applicable
law or otherwise provided in accordance with the Company’s policies. Executive
shall be notified in writing of his rights to continue such coverage after the
termination of his employment pursuant to this Paragraph 6(c)(iv), provided that
Executive timely complies with the conditions to continue such coverage.
Executive understands and acknowledges that Executive is responsible to make for
all payments required for any such continued health care coverage that Executive
may choose to receive.

 

(v) Business Expenses. Executive shall be entitled to reimbursement, in
accordance with the Company’s policies regarding expense reimbursement as in
effect from time to time, for all business expenses incurred by him prior to the
termination of his employment.

 

(vi) Stock Options/Awards. Except to the extent additional rights are provided
upon Executive’s qualifying to receive the Conditional Benefits, Executive’s
rights with respect to any stock options and/or restricted stock units granted
to him by the Company shall be governed by the terms and provisions herein, and
to the extent not in conflict with the terms and provisions herein, the terms
and provisions of the Plan (including plan rules) and award agreements pursuant
to which such stock options and restricted stock units were awarded, as in
effect at the date Executive’s employment terminates.

 

(d) Conditional Benefits. For purposes of this Agreement, the “Conditional
Benefits” to which Executive may become entitled under Paragraph 6(b)(iii),
provided he complies with the terms and conditions thereof, are as follows:

 

(i) Remaining Salary. The Company shall pay Executive a lump sum amount equal to
the remaining salary under this Agreement within thirty (30) days from the
Termination Date.

 

(ii) Pro-Rated Current Year Bonus. A pro rata annual bonus, to the extent
established, for the year in which the Termination Date occurs, determined on
the basis of an assumed full-year target bonus determined pursuant to Section
3(b) and the number of days in the applicable fiscal year occurring on or before
the Termination Date. Such pro-rata current year bonus shall be paid no later
than the later of (i) two and a half months after the end of Executive’s tax
year in which the Termination Date occurs and (ii) two and a half months after
the end of the Company’s tax year in which the Termination Date occurs.

 

(e) Definitions. For purposes of this Paragraph 6 and, to the extent applicable,
Paragraph 7, the following terms shall have the meanings ascribed to them below:

 

“Earned Compensation” means the sum of (a) any Base Salary earned, but unpaid,
for services rendered to the Company on or prior to the date on which the
Employment Period ends pursuant to Paragraph 6(a) (but excluding any salary and
interest accrued thereon payment of which has been deferred), (b) vacation
earned, including accrued, but not taken prior to such termination, and (c) if
Executive’s employment terminates due to Executive’s death or in a Termination
due to Disability or a Termination for Good Reason, in any case, after the end
of a fiscal year, but before the annual incentive compensation payable for
services rendered in that fiscal year has been paid, the annual incentive
compensation that would have been payable to Executive for such completed fiscal
year in accordance with Paragraph 3(b).  

 

“Change of Control” means the occurrence of any of the following events; (i) a
person acquires more than fifty percent (50%) control over its voting
securities; (ii) the individuals who, as of execution date of this Agreement are
members of the Company’s board of directors (the “Incumbent Board”), cease to
constitute at least two-thirds of the Incumbent Board; however, a newly-elected
board member that was elected or nominated by two-thirds of the Incumbent Board
shall be considered a member of the Incumbent Board; (iii) the Company’s
stockholders approve a merger, consolidation or reorganization with an unrelated
entity, unless the Company’s stockholders would own at least fifty-one percent
(51%) of the voting power of the surviving entity; the individuals who were
members of the Incumbent Board constitute at least a majority of the members of
the board of directors of the surviving entity; and no person (other than one of
the Company’s affiliates) has beneficial ownership of fifty percent (50%) or
more of the combined voting power of the surviving entity’s then outstanding
voting securities; (iv) the Company’s stockholders approve a plan of complete
liquidation or dissolution of the Company; or (v) the Company’s stockholders (or
Directors in the case of a sale of substantially all of the assets) approve the
sale or disposition of all or substantially all of the Company’s assets. 

 

4

 

 

“Release” means the General Release in the form set forth in Exhibit A attached
hereto. 

 

“Scheduled Expiration Date” means May 31, 2012. 

 

“Termination for Cause” means a termination of Executive’s employment by the
Company due to (i) Executive’s conviction of a felony or the entering by
Executive of a plea of nolo contendere to a felony charge; (ii) Executive’s
gross neglect, wilful malfeasance or wilful gross misconduct in connection with
his employment hereunder which has had a material adverse effect on the business
of the Company and its subsidiaries, unless Executive reasonably believed in
good faith that such act or non-act was in or not opposed to the best interests
of the Company; (iii) a substantial and continual refusal by Executive in breach
of this Agreement to perform Executive’s duties, responsibilities or obligations
assigned to Executive in accordance with the terms hereof (provided that such
duties, responsibilities or obligations are not inconsistent with his positions
as Chief Executive Officer and are otherwise lawful) that continues after
receipt by Executive of written notice from the Company identifying the duties,
responsibilities or obligations not being performed; (iv) a violation by
Executive of any policy of the Company that is generally applicable to all
employees or all officers of the Companies including, but not limited to,
policies concerning insider trading or sexual harassment, or the Company’s code
of conduct, that Executive knows or reasonably should know could reasonably be
expected to result in a material adverse effect on the Company; (v) Executive’s
failure to cooperate, if requested by the Board, with any investigation or
inquiry into his or the Company’s business practices, whether internal or
external, including, but not limited to Executive’s refusal to be deposed or to
provide testimony at any trial or inquiry; or (vi) any material breach by
Executive of the provisions of Paragraph 9; provided, however, that in the case
of subclauses (iv), (v) and (vi), Cause shall not exist if, such violation,
failure to cooperate or breach, if capable of being cured, shall have been cured
by Executive within 30 days after receipt of notice thereof from the Company.
Any Termination for Cause shall be effected by a resolution of the majority of
the members of the Board, excluding Executive. Prior to the effectiveness of any
such termination, Executive shall be afforded an opportunity to meet with the
Board, upon reasonable notice under the circumstances, and explain and defend
any action or omission alleged to constitute grounds for a Termination for
Cause; provided that, the Board may suspend Executive from his duties hereunder
prior to such opportunity and such suspension shall not constitute a breach of
this Agreement by the Company or otherwise form the basis for a Termination for
Good Reason. If Executive has, and utilizes, such opportunity to be heard, the
Board shall promptly reaffirm that grounds for a Termination for Cause exist or
reinstate Executive to his position hereunder. 

 

“Termination Date” means the date Executive specifies in writing to the Company
in connection with any notice to effect a Termination for Good Reason. 

 

“Termination due to Disability” means a termination of Executive’s employment by
the Company because Executive has been incapable, after reasonable
accommodation, of substantially fulfilling the positions, duties,
responsibilities and obligations set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease for a period of (i) six consecutive months or (ii) an aggregate of nine
months (whether or not consecutive) in any twelve month period. Any question as
to the existence, extent or potentiality of Executive’s disability shall be
determined by a qualified physician selected by the Company with the consent of
Executive, which consent shall not be unreasonably withheld. Executive or his
legal representatives or any adult member of his immediate family shall have the
right to present to such physician such information and arguments as to
Executive’s disability as he, she or they deem appropriate, including the
opinion of Executive’s personal physician. 

 

5

 

 

“Termination for Good Reason” means a termination of Executive’s employment by
Executive within thirty (30) days of the Company’s failure to cure, in
accordance with the procedures set forth below, any of the following events: (i)
a reduction in any of Executive’s compensation rights hereunder (that is, Base
Salary, target bonus opportunity specified in Paragraph 3(b) or annual target
incentive awards specified in Paragraph 3(c)), it being understood that the
failure of Executive to receive an actual bonus for any fiscal year equal to or
greater than the bonus opportunity, or to receive in respect of any equity award
granted an amount that is equal to or greater than the annual target incentive
value ascribed to such award is not a reduction in such compensation rights;
(ii) the failure to elect or re-elect Executive as a member of the Board of
Directors, or the removal of him by the Company from the position of Chief
Executive Officer; (iii) a material reduction in Executive’s duties and
responsibilities as in effect immediately prior to such reduction (other than in
connection with the appointment of a person other than Executive to serve as
President of the Company); (iv) the assignment to Executive of duties that are
materially inconsistent with his position or duties or that materially impair
Executive’s ability to function as Chief Executive Officer of the Company and
any other position in which he is then serving; (v) the relocation of
Executive’s principal office to a location that is both more than 50 miles from
Flemington, New Jersey; (vi) a material breach of any material provision of this
Agreement by the Company; or (vii) a Change of Control occurs with respect to
the Company. Notwithstanding the foregoing, a termination shall not be treated
as a Termination for Good Reason (A) if Executive shall have consented in
writing to the occurrence of the event giving rise to the claim of Termination
for Good Reason, (B) if the Board removes Executive from the position of Chief
Executive Officer to appoint a person who Executive recommends or otherwise
agrees to be acceptable, or (C) unless Executive shall have delivered a written
notice to the Board within three months of his having actual knowledge of the
occurrence of one of such events stating that he intends to terminate his
employment for Good Reason and specifying the factual basis for such
termination, and such event, if capable of being cured, shall not have been
cured within 30 days of the receipt of such notice. 

 

(f) Conflict With Plans. As permitted, the Company and Executive agree that the
definitions of Termination for Cause or Termination for Good Reason set forth in
this Paragraph 6 shall apply in place of any similar definition or comparable
concept applicable under any other documents (or any similar definition in any
successor documents).

 

(g) Section 409A. To the extent applicable, it is intended that this Agreement
comply with the requirements of Section 409A, and the Agreement shall be
interpreted in a manner consistent with this intent. Notwithstanding anything
else contained herein to the contrary, any payment required to be made to
Executive hereunder upon his termination of employment (including any payment to
this Paragraph 6) shall be made promptly after the six month anniversary of
Executive’s date of termination to the extent necessary to avoid imposition on
Executive of any tax penalty imposed under Section 409A of the Code. Solely for
purposes of determining the time and form of payments due Executive under this
Agreement (including any payments due under Paragraphs 3(a) or 6) or otherwise
in connection with his termination of employment with the Company, Executive
shall not be deemed to have incurred a termination of employment unless and
until he shall incur a “separation from service” with the meaning of Section
409A of the Code, as determined in accordance with Paragraph 3(a) hereof. To the
extent that the Company and Executive determine that any provision of this
Agreement could reasonably be expected to result in Executive’s being subject to
the payment of interest or additional tax under Section 409A, the Company and
Executive agree, to the extent reasonably possible as determined in good faith,
to amend this Agreement, retroactively, if necessary, in order to avoid the
imposition of any such interest or additional tax under Section 409A.

 

7. Expiration of the Term of this Agreement and Termination for Good
Reason-Change of Control. If (a) a Termination for Good Reason occurs as a
result of a Change of Control, or (b) if the Employment Period ends at the
expiration of the term stated in Paragraph 1 hereof (i.e., on May 31, 2012) and,
prior to such date, the parties hereto have not (i) entered into a mutually
satisfactory extension hereof or a new employment agreement to have effect after
such date, or (ii) otherwise agreed to continue Executive’s employment without
the benefit of an employment agreement, either party may (by written notice to
the other) terminate Executive’s employment on, or within 30 days following such
expiration of the Employment Period hereunder; in either case (but subject to
Paragraph 8 hereof), Executive shall be entitled to receive from the Company, in
additional to all other compensation due under this Agreement, a separation
payment equal to the sum of (i) the Base Salary and (ii) the annual bonuses
payable (including in such average a zero for any year for which no such bonus
is payable) to Executive during the Employment Period (the “Separation
Payment”). For Executive to become entitled to the Separation Payment, Executive
must deliver the executed Release to the Company by no later than forty five
(45) days following the date of his termination of employment. The Separation
Payment shall be paid promptly but in no event more than ten (10) days following
receipt of the Release from Executive, provided the Release has not been revoked
by Executive. The Separation Payment shall be in addition to any other amounts
due under this Agreement, including any Conditional Benefits and Unconditional
Entitlements, as applicable. Unconditional Entitlements shall be payable at the
times provided with respect to the applicable components thereof in Paragraph
6(c) and Conditional Benefits shall be payable at the times provided with
respect to the applicable components thereof in Paragraph 6(d). In addition,
Executive and his eligible dependents who were participating in any such
arrangements at the date of Executive’s termination of employment shall be
entitled to continued participation in all medical, dental, hospitalization
benefit plans or programs in which he and/or they were participating on the date
of the termination of his employment until the earlier of (A) twelve (12) months
following termination of his employment and (B) the date, or dates, he receives
equivalent coverage and benefits under the plans and programs of a subsequent
employer; provided, however, that if Executive’s continued participation in any
employee plan or program as provided in this Paragraph 6 would conflict with any
law or regulation, or would result in any adverse tax consequences for
Executive, the Company or other participants in such plan or program, he shall
be provided with the economic equivalent of the benefits provided under the plan
or program in which he is unable to participate. In the case of any welfare
benefit plan, the economic equivalent of any benefit foregone shall be deemed to
be the lowest cost that would be incurred by Executive in obtaining such benefit
himself on an individual basis and shall be provided on a “tax grossed-up basis”
to the extent the economic equivalent is taxable to Executive, but provision of
the benefit to Executive while an employee was not taxable. If Executive becomes
entitled to receive the Separation Payment, Executive agrees that, upon written
request from the Company, he shall resign from the Board, effective immediately
following receipt of such request from the Company (or at such later date as the
Company may specify).

 

6

 

 

8. Exclusive Remedy. Executive shall be under no obligation to seek other
employment or other engagement of his services. Executive acknowledges and
agrees that the payments and rights provided under either Paragraph 6 or 7, as
the case may be, are fair and reasonable, and are Executive’s sole and exclusive
remedy, in lieu of all other remedies at law or in equity, for a Termination for
Good Reason occurring as a result of a Change of Control or upon termination of
his employment upon the expiration of this Agreement. The failure of Executive
to execute and timely deliver the Release for any reason (i) shall limit his
rights upon a Termination for Good Reason occurring as a result of a Change of
Control or following the expiration of the term of this Agreement, solely to the
right to receive the Separation Payment and (ii) shall not effect a modification
of any of his commitments set forth in this Agreement (none of which are
contingent upon execution of the Release by him). Subject to Executive’s
execution and delivery of the Release without revocation thereof, (i) the
Company agrees to enter into the Release and (ii) there shall be no offset
available to the Company against any amounts due, paid or payable to him in
respect of the Unconditional Entitlements and the Contingent Benefits under
Paragraph 6, or the Separation Payment under Paragraph 7, with respect to any
compensation, remuneration or payment attributable to any services that
Executive may provide to any third party subsequent to termination of employment
hereunder, whether as an employee or otherwise.

 

9. Additional Payments Following a Change in Control. In the event that the
aggregate of all payments or benefits made or provided to the Executive under
this Agreement and under all other plans, programs or arrangements of the
Company (the “Aggregate Payment”) constitutes a parachute payment, as such term
is defined in Section 280G(b)(2) of the Code, the Company shall pay to the
Executive, prior to the time any excise tax imposed by Section 4999 of the Code
(“Excise Tax”) is payable with respect to such Aggregate Payment, an additional
amount which, after the imposition of all income and excise taxes and interest
and penalties thereon, is equal to the Excise Tax on the Aggregate Payment.
Notwithstanding the immediately preceding sentence, if the Aggregate Payments
are less than 110% of the product of (i) three (3) times (ii) Executive’s Base
Amount (as such term is defined in Section 280G of the Code), the Company shall
have no obligation to make any additional payments under this Paragraph 9 and
the Aggregate Payments to Executive shall be reduced such that no amount payable
to Executive shall be subject to the Excise Tax. The determination of whether
the Aggregate Payment constitutes a Parachute Payment and, if so, the amount to
be paid to the Executive and the time of payment pursuant to this Paragraph 8
shall be made by an independent accounting firm (the “Accounting Firm”) selected
by the Company prior to the Change in Control. The Accounting Firm shall be a
nationally recognized United States public accounting firm which has not, during
the two years preceding the date of its selection, acted in any way on behalf of
the Company or any affiliate thereof or Executive. In the event that the Excise
Tax is later determined by the Accounting Firm or pursuant to any proceeding or
negotiations with the Internal Revenue Service to exceed the amount taken into
account hereunder at the time the payment is made under this Paragraph 9
(including, but not limited to, by reason of any payment the existence or amount
of which cannot be determined at the time of such payment), the Company shall
make an additional payment in respect of such excess (plus any interest or
penalty payable with respect to such excess) at the time that the amount of such
excess is finally determined. In the event that the Excise Tax is subsequently
determined by the Accounting Firm or pursuant to any proceeding or negotiations
with the Internal Revenue Service to be less than the amount taken into account
hereunder in calculating the payment to be made pursuant to this Paragraph 8,
Executive shall repay to the Company, at the time that the amount of such
reduction in the Excise Tax is finally determined, the portion of such prior
payment that would not have been paid if such Excise Tax had been applied in
initially calculating such payment, plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code.
Notwithstanding the foregoing, in the event that any portion of the payment made
hereunder that is to be refunded to the Company has been paid to any Federal,
state or local tax authority, repayment thereof shall not be required until
actual refund or credit of such portion has been made to Executive, and interest
payable to the Company shall not exceed interest received or credited to
Executive by such tax authority for the period it held such portion. Executive
and the Company shall mutually agree upon the course of action to be pursued
(and the method of allocating the expenses thereof) if Executive’s good faith
claim for refund or credit is denied.

 

7

 

 

10. Non-competition and Confidentiality.

 

(a) Non-competition. During the Employment Period, Executive shall not become
associated with any entity, whether as a principal, partner, employee,
consultant or shareholder (other than as a holder of not in excess of 1% of the
outstanding voting shares of any publicly traded company), that is actively
engaged in any geographic area in any business which is in competition with a
business conducted by the Company at the time of the alleged competition.

 

(b) Confidentiality. Without the prior written consent of the Company, except
(i) as reasonably necessary in the course of carrying out his duties hereunder
or (ii) to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency, Executive
shall not disclose any trade secrets, customer lists, drawings, designs,
information regarding product development, existing theatrical projects,
marketing plans, sales plans, manufacturing plans, management organization
information (including data and other information relating to members of the
Board and management), operating policies or manuals, business plans, financial
records or other financial, commercial, business or technical information
relating to the Company or any of its subsidiaries or information designated as
confidential or proprietary that the Company or any of its subsidiaries may
receive belonging to suppliers, customers or others who do business with the
Company or any of its subsidiaries (collectively, “Confidential Information”)
unless such Confidential Information has been previously disclosed to the public
by the Company or has otherwise become available to the public (other than by
reason of Executive’s breach of this Paragraph 10(b)).

 

(c) Company Property. Promptly following Executive’s termination of employment,
Executive shall return to the Company all property of the Company, and all
copies thereof in Executive’s possession or under his control, except that
Executive may retain his personal notes, diaries, Rolodexes, calendars and
correspondence of a personal nature.

 

(d) Non-Solicitation of Employees. During the Employment Period and, subject to
the provisions of applicable law, during the one-year period following any
termination of Executive’s employment, Executive shall not, except in the course
of carrying out his duties hereunder, directly or indirectly induce any employee
of the Company or any of its subsidiaries to terminate employment with such
entity, and shall not directly or indirectly, either individually or as owner,
agent, employee, consultant or otherwise, knowingly employ or offer employment
to any person who is or was employed by the Company or a subsidiary thereof
unless such person shall have ceased to be employed by such entity for a period
of at least six (6) months.

 

(e) Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that the covenants and obligations of Executive with respect to
noncompetition, non-solicitation, confidentiality and the Company property
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants and obligations may cause the Company irreparable
injury for which adequate remedies are not available at law. Therefore,
Executive agrees that the Company shall be entitled to obtain an injunction,
restraining order or such other equitable relief restraining Executive from
committing any violation of the covenants and obligations contained in this
Paragraph 10. These injunctive remedies are cumulative and are in addition to
any other rights and remedies the Company may have at law or in equity.

 

8

 

 

11. Miscellaneous.

 

(a) Survival. Paragraphs 6 (relating to early termination of the Employment
Period), 7 (relating to payments to be made at the expiration of this
Agreement), 9 (relating to certain additional payments following a change in
control), 10 (relating to nondisclosure and non-solicitation of employees) and
11(o) (relating to governing law) shall survive the termination hereof, whether
such termination shall be by expiration of the Employment Period in accordance
with Paragraph 1 or an early termination of the Employment Period pursuant to
Paragraph 6 hereof.

 

(b) Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of a merger, consolidation or reorganization
involving the Company or a sale of all or substantially all of the assets of the
Company. The Company further agrees that, in the event of a sale of assets as
described in the preceding sentence, it shall use its reasonable best efforts to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. This Agreement shall also inure
to the benefit of Executive’s heirs, executors, administrators and legal
representatives and beneficiaries as provided in Paragraph 11(d).

 

(c) Assignment. Except as provided under Paragraph 11(b), neither this Agreement
nor any of the rights or obligations hereunder shall be assigned or delegated by
any party hereto without the prior written consent of the other party.

 

(d) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law and the terms of any applicable plan, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

 

(e) Entire Agreement. This Agreement and each of the agreements evidencing the
terms herein shall constitute the entire agreement between the parties hereto
with respect to the matters referred to herein (and supersedes in its entirety
the prior Consulting Agreement entered into by the parties as referenced in the
recitals herein) except to the extent covered by the Plan, and in which case,
subject to the terms and conditions of the last sentence of this sub-paragraph
(e); provided that this Agreement shall not alter, amend, or supersede (i)
except as specifically provided in Paragraph 7, any agreement that evidences the
terms of any equity grant made prior to the date hereof or (ii) the
Indemnification Agreement referenced in Paragraph 6(d). There are no promises,
representations, inducements or statements between the parties other than those
that are expressly contained herein. Notwithstanding anything to the contrary
contained herein, in the event of conflict between the terms and conditions
herein and the terms and conditions of the Plan, the terms and conditions herein
shall prevail at the point of conflict.

 

(f) Representations. Executive represents that his employment hereunder and
compliance by him with the terms and conditions of this Agreement will not
conflict with or result in the breach of any agreement to which he is a party or
by which he may be bound. The Company represents that (i) it is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada, (ii) it has the full corporate power and authority to execute
and deliver this Agreement, and (iii) the execution, delivery and performance of
this Agreement has been duly and validly authorized.

 

(g) Authority of the Board. For the avoidance of doubt, nothing is this
Agreement shall preclude the Board from its ability to exercise any power or
authority to take such actions as it is required or permitted to take as a
matter of law or pursuant to the terms of the Company’s governing documents.
Nothing in this Paragraph 12(g) shall be construed to modify, amend, limit or
otherwise impair the rights and entitlements of Executive set forth in the other
Paragraphs of this Agreement (including, without limitation, the rights and
entitlements specified in Paragraph 6).

 

(h) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event any of Paragraph 10(a), (b)
or (d) is not enforceable in accordance with its terms, Executive and the
Company agree that such subparagraph of such Paragraph 10 shall be reformed to
make such Paragraph enforceable in a manner which provides the Company the
maximum rights permitted at law.

 

9

 

 

(i) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

 

(j) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
registered mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt when delivered or sent by telecopy and upon mailing when
sent by registered mail, and shall be addressed as follows (or to such other
address as the party entitled to notice shall hereafter designate in accordance
with the terms hereof):

 

If to the Company:

 

Bizzingo, Inc.                 

63 Main Street, Suite 202 

Flemington, New Jersey 08822 

Telecopy No. (908) 968 - 0838 

 

with a copy to:

 

Daniel H. Luciano, Esq 

242A West Valley Brook Rd. 

Califon, New Jersey 07830 

Telecopy No.: (908) 832 - 5546 

 

If to Executive:

 

Douglas Toth 

12 Innisbrook Road 

Skillman, NJ 08558 

 

(k) Amendments. No amendment to this Agreement shall be binding between the
parties unless it is in writing and signed by the party against whom enforcement
is sought.

 

(l) Headings. Headings to paragraphs in this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.

 

(m) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

(n) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

 

(o) Governing Law. This Agreement shall be governed by the laws of the State of
Nevada, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.

 

“Company”: Bizzingo, Inc.   a Nevada Company       By: /s/ Douglas Toth   Print
Name: Chairman/President

 

“Executive”:         By: Douglas Toth   Print Name:  Douglas Toth

 

10

 

 

EXHIBIT A

 

GENERAL RELEASE

 

WHEREAS, Douglas Toth (hereinafter referred to as “Executive”) and Bizzingo,
Inc. (hereinafter referred to as the “Company”) are parties to a Employment
Agreement, dated October __, 2011 but effective June 1, 2011, (the “Employment
Agreement”), which provided for Executive’s employment with the Company on the
terms and conditions specified therein; and

 

WHEREAS, pursuant to the Employment Agreement, Executive and the Company have
agreed to execute mutual releases of the type and nature set forth in this
Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received in accordance
with the terms of the Employment Agreement, it is agreed as follows:

 

1. (a) Upon the later of (i) the execution hereof by the Company and Executive,
(ii) the passage of seven (7) days following execution hereof by Executive
without Executive’s having exercised the revocation rights referred to in
paragraph 11 hereof and (iii) the time specified in the Employment Agreement for
payment of a particular item of compensation, the Company shall provide
Executive the amounts and benefits described in Paragraphs 6 and 7 of the
Employment Agreement and make full payment for vacation and floating holidays
accrued but unused as of the date hereof, less amounts required to be withheld
by law or authorized by Executive to be withheld (it being understood that from
and after the date hereof no further rights to vacation or floating holidays or
compensation therefor shall accrue or be payable to Executive). Such payment
shall be made by check payable to Executive.

 

(b) The covenants and commitments of Employer referred to herein (including,
specifically, but without limitation, any and all benefits conferred upon
Executive pursuant to Paragraphs 6 and 7 of the Employment Agreement) shall be
in lieu of and in full and final discharge of any and all obligations to
Executive for compensation, severance payments, or any other expectations of
payment, remuneration, continued coverage of any nature or benefit on the part
of Executive arising out of or in connection with Executive’s employment with
the Company, or under any agreement, arrangement, commitment, plan, program,
practice or policy of the Company, or otherwise, other than as expressly
provided in the Employment Agreement.

 

(c) Notwithstanding the foregoing or any other term or provision hereof,
Executive shall be entitled to such rights as are vested in Executive as of the
Termination Date, or as are expressly provided in the Employment Agreement,
under and subject to the terms of (i) the Employment Agreement, (ii) any
applicable retirement plan(s) to which Executive may be subject, (iii) any
applicable stock option plan or other incentive compensation plan of the Company
to which Executive may be subject, (iv) any right which Executive now has or may
hereafter have to claim a defense and/or indemnity for liabilities to third
parties in connection with his activities as an employee of the Company or any
of its affiliates pursuant to the terms of any applicable statute, under any
insurance policy, pursuant to the certificate of incorporation or bylaws or
established policies of the Company or any affiliate thereof or pursuant to
written agreement (including, without limitation, the Indemnification Agreement
dated as of October 15, 2010 expressly providing for such indemnity between
Executive and the Company or any affiliate thereof, and (v) any other applicable
employee welfare benefit plans to which Executive may be subject. Further,
Executive shall be entitled to such continuation of health care coverage as is
required under, and subject to, applicable law, of which Executive shall be
notified in writing after the Termination Date, provided Executive timely
exercises Executive’s rights in accordance therewith. Executive understands and
acknowledges that all payments for any such continued health care coverage he
may elect will be paid by him, except to the extent the Employment Agreement
provides that such payments shall be made by the Company.

 

2. Executive confirms that, on or prior to seven (7) days from the date hereof,
Executive shall turn over to the Company all files, memoranda, records, credit
cards and other documents and physical or personal property that Executive
received from the Company or that Executive generated in connection with his
employment by the Company or that are the property of the Company.

 



11

 

 

3. It is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under law. Should there
be any conflict between any provision hereof and any present or future law, such
law will prevail, but the provisions affected thereby will be curtailed and
limited only to the extent necessary to bring them within the requirements of
law, and the remaining provisions of this Agreement will remain in full force
and effect and be fully valid and enforceable.

 

4. Executive represents and agrees (a) that Executive has to the extent he
desires discussed all aspects of this Agreement with his attorney, (b) that
Executive has carefully read and fully understands all of the provisions of this
Agreement, and (c) that Executive is voluntarily entering into this Agreement.

 

5. Excluding enforcement of the covenants, promises and/or rights reserved
herein (including all rights and claims that Executive may have under the
Employment Agreement), Executive hereby irrevocably and unconditionally
releases, acquits and forever discharges the Company and each of the Company’s
owners, stockholders, predecessors, successors, assigns, agents, directors,
officers, employees, representatives, attorneys, divisions, subsidiaries,
affiliates (and agents, directors, officers, employees, representatives and
attorneys of such companies, divisions, subsidiaries and affiliates) and all
persons acting by, through, under or in concert with any of them (collectively
“Company Releasees”), or any of them, from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses (including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, including, but not
limited to, rights arising out of alleged violations of any contracts, express
or implied, any covenant of good faith and fair dealing, express or implied, or
any tort or any legal restrictions on the Company’s right to terminate
employees, or any Federal, state or other governmental statute, regulation or
ordinance, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Federal Age Discrimination In Employment Act of 1967, as
amended, and the California Fair Employment and Housing Act that Executive now
has, or has ever had, or ever will have, against each or any of the Company
Releasees, by reason of any and all acts omissions, events, circumstances or
facts existing or occurring up through the date of Executive’s execution hereof
that directly or indirectly arise out of, relate to, or are connected with,
Executive’s services to, or employment by the Company (any of the foregoing
being an “Executive Claim” or, collectively, the “Executive Claims”).

 

6. Executive expressly waives and relinquishes all rights and benefits and does
so understanding and acknowledging the significance of such specific waiver,
except as to:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”    

 

Thus, and for the purpose of implementing a full and complete release and
discharge of the Company Releasees, Executive expressly acknowledges that this
Agreement is intended to include in its effect, without limitation, all
Executive Claims that Executive does not know or suspect to exist in Executive’s
favor at the time of execution hereof, and that this Agreement contemplates the
extinguishment of any such Executive Claim or Executive Claims.

 

7. Excluding enforcement of the covenants, promises and/or rights reserved
herein or in the Employment Agreement, and except as otherwise provided in the
proviso at the end of this sentence, the Company, hereby irrevocably and
unconditionally releases, acquits and discharges Executive, and Executive’s
heirs, assigns and successors in interest (“Executive Releasees”) from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, rights arising out of alleged violations of any
contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, or any tort, that the Company now has, or has ever had, or
ever will have, against Executive and/or the Executive Releasees, by reason of
any and all acts, omissions, events, circumstances or facts existing or
occurring up through the date of the Company’s execution hereof, that directly
or indirectly arise out of, relate to, or are connected with, Executive’s
services to, or employment by the Company (hereinafter referred to as a “Claim”
or collectively, the “Claims”); provided, however, that, notwithstanding any
other term or provision hereof, any Claim or Claims rising out of, under, or
resulting from, in part or whole, (i) any illegal or fraudulent act(s) or
illegal or fraudulent omission(s) to act of Executive, (ii) any action(s) or
omission(s) to act which would constitute self-dealing or a breach of
Executive’s confidentiality obligations to the Company or any affiliate thereof,
or a breach of Employment Agreement executed by Executive, or (iii) the Board’s
policy, as the same may be in effect from time to time, regarding the ability of
the Company to recoup bonus or incentive payments as a result of the Company
being required to restate its financial results due to material noncompliance
with financial reporting requirements under the securities laws, are hereby
expressly excluded in their entirety from the foregoing release, acquittal and
discharge and are unaffected thereby (any Claim or Claims not so excluded
pursuant to this proviso being hereinafter referred to as a the “Company Claim”
or, collectively, as the “Company Claims”).

 



12

 

 

8. Except as expressly reserved herein, the Company expressly waives and
relinquishes all rights and benefits and does so understanding and acknowledging
the significance of such specific waiver, except as to:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” 

 

Thus, for the purpose of implementing a full and complete release, acquittal and
discharge of the Executive Releasees with respect to the Company Claims only,
the Company expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all the Company Claims that the Company does not
know or suspect to exist in the Company’s favor at the time of execution hereof,
and that this Agreement contemplates the extinguishment of any such Company
Claims.

 

9. Executive understands that Executive has been given a period of 21 days to
review and consider this Agreement before signing it pursuant to the Age
Discrimination In Employment Act of 1967, as amended. Executive further
understands that Executive may use as much of this 21-day period as Executive
wishes prior to signing.

 

10. Executive acknowledges and represents that he understands that he may revoke
the waiver of his rights under the Age Discrimination In Employment Act of 1967,
as amended, effectuated in this Agreement within seven (7) days of signing this
Agreement. Revocation can be made by delivering a written notice of revocation
to General Counsel or any other officer of, Bizzingo, Inc., 63 Main Street,
Suite 202, Flemington New Jersey. For this revocation to be effective, written
notice must be received by the Company no later than the close of business on
the seventh day after Executive signs this Agreement. If Executive revokes the
waiver of his rights under the Age Discrimination In Employment Act of 1967, as
amended, the Company shall have no obligations to Executive hereunder, and this
Agreement and the Employment Agreement shall have no further force and effect.

 

11. Executive and the Company respectively represent and acknowledge that in
executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Company Releasees or of the
Executive Releasees with regard to the subject matter, basis or effect of this
Agreement or otherwise.

 

12. This Agreement shall not in any way be construed as an admission by any of
the Company Releasees or Executive Releasees, respectively, that any Company
Releasee or Executive Releasee has acted wrongfully or that the Company or
Executive has any rights whatsoever against any of the Company Releasees or
Executive Releasees except as specifically set forth herein, and each of the
Company Releasees and Executive Releasees specifically disclaims any liability
to any party for any wrongful acts.

 

13. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New Jersey. This Agreement is binding on the successors and
assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof; and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.

 

PLEASE READ CAREFULLY. THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. 

 

13

 

  

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.

  

“Company”: Bizzingo, Inc.   a Nevada Company         By:      Print Name:

 

  Address:  63 Main Street, Suite 202     Flemington, NJ 08822

 

“Executive”:         By:      Print Name:      Douglas Toth

 

  Address: 12 Innisbrook Road     Skillman, NJ 08558

  

[Signature Page to General Release Agreement]

 

14

 

 